DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Inventions I and III in the reply filed on 23 March 2021 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 March 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,210,409 B1 to Migneco et al. in view of US 6,237,994 B1 to Bentley et al.

Regarding claim 1, Migneco et al. disclose a vehicle seat assembly comprising: a seat bottom (201) adapted to be mounted to a vehicle floor (through the sliding rail); a seatback (202) adapted to be pivotally mounted adjacent to the seat bottom (it is well-known that vehicle seats are installed to be reclined or adjusted); and a controller (102) in electrical communication with an emitter (emits signals which stimulate the occupant; or calm the occupant) or other devices (vibration devices, audible alarms, video alarms) and programmed to: determine if a seated occupant is in an agitated condition (Fig.3; Column 7, lines 15-17), and in response to determining the agitated condition, output a signal to the emitter or other device to activate the emitter or other device (Fig.3; Column 7, lines 17-20).

Bentley et al. discloses a vehicle seat which can be electronically controlled by a controller screen, the parts of the seat being adjustable in a rocking manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the sensing and stimulating vehicle seat assembly of Migneco et al. with a means to electronically control the motion of the seat as taught by Bentley et al. so to provide a means to calm a user or agitate a user to bring the users level of drowsiness or stress to a safe level. Providing an additional means to stimulate the user would make the system even more effective if the emitter or vibrations were not enough stimulation. 
Regarding claim 2, wherein the seat bottom is adapted to receive and support a booster seat thereon (vehicle seat is capable of receiving a booster seat).  
Regarding claim 3, wherein the seat bottom and the seatback are adapted to receive and support a child seat thereon (seat is capable of receiving a child).  
Regarding claim 4, Bentley et al. disclose wherein the actuator is in cooperation with the seat bottom and the seatback to oscillate the seat bottom and the seat back (controller effectively moves the actuator which controls the seatback and seat bottom).  
Regarding claim 5, Migneco et al. disclose wherein the seat bottom is adapted to be mounted to the vehicle floor (Fig. 1 and 2) and Bentley et al. disclose the seat is pivotal about an axis that is generally perpendicular to a fore-aft direction of the vehicle 
Regarding claim 6, Migneco et al. disclose wherein the controller is in electrical communication with a vehicle controller and the vehicle seat assembly controller is further programmed to: receive input indicative of an active vehicle status (external camera 105; nav system 108;); and  12LEAR 62921 PUS62921 -US-0 in response to receiving the input indicative of the active vehicle status and in response to determining the agitated condition, output a signal to the emitter or other devices (Fig.3; Column 7, lines 17-20).
As per claim 1, the controller step of activating the seat oscillation would have been obvious to one of ordinary skill in the art.
Regarding claim 7, wherein the controller is further programmed to: receive input indicative of a distracted driver (Column 7, lines 57-60); and in response to receiving the input indicative of the distracted driver and in response to determining the agitated condition, output a signal to the emitter or other devices (Fig.3; Column 7, lines 59-60).
As per claim 1, the controller step of activating the seat oscillation would have been obvious to one of ordinary skill in the art.
Regarding claim 8, wherein the controller is further programmed to: determine if the seated occupant is in a calmed condition; and output a signal to the actuator to discontinue the signal (Column 7, line 67 - Column 8, line 3).
Regarding claim 9, wherein the controller is further programmed to: determine if the seated occupant is in the agitated condition after a predetermined period of signals (Column 7, line 67 - Column 8, line 3; predetermined period being continuous); and in 
As per claim 1, the controller step of activating and deactivating the seat oscillation would have been obvious to one of ordinary skill in the art.
Regarding claim 10, wherein the controller is in electrical communication with a microphone, and further programmed to: receive audio data from the seated occupant (Column 4, lines 64-67); determine if the seated occupant is crying, fussing, calling, or playful from the audio data (Fig.3, determining if occupant is stressed or drowsy using all parameters); and  13LEAR 62921 PUS 62921 -US-Odetermine that the seated occupant is in the agitated condition (Fig.3).  
Regarding claim 11, wherein the controller is in electrical communication with a camera (Column 4, lines 56-63), and further programmed to: receive video data from the seated occupant (Column 4, lines 56-63 and Column 9, lines 60-67); and determine if the seated occupant is in the agitated condition from the video data (Fig.3 uses all the parameters gathered; Column 9, lines 60-67).  
Regarding claim 12, wherein the controller is in electrical communication with a display, and further programmed to: displaying the video data from the seated occupant on the display (Column 4, lines 49-63); receiving input indicative of a manual termination of the signal (Column 10, lines 21-27); and transmitting a signal to discontinue the signal in response to the input indicative of the manual termination of the signal (Column 10, lines 21-27). 
Regarding claim 13, Migneco et al. and Bentley et al. do not specifically disclose altering accelerations of the seat movements or other emitted signals. 
One of ordinary skill in the art would be able to program the controller to provide the desired outcome of the signal, thereby providing the user with the most effective means of stimulation to alter the mental or physical state of the occupant of the seat. Programing the controller to alter accelerations or any other outputs would not yield unexpected results and is a routine skill in the art. 
Regarding claim 20, Migneco et al. disclose a vehicle seat assembly comprising: a seat bottom (201) adapted to be mounted to a vehicle floor (through the sliding rail); a seatback (202) adapted to be pivotally mounted adjacent to the seat bottom (it is well-known that vehicle seats are installed to be reclined or adjusted); and a controller (102) in electrical communication with an emitter (emits signals which stimulate the occupant; or calm the occupant) or other devices (vibration devices, audible alarms, video alarms) and programmed to: receive input indicative of selection of a manual mode (Column 8, lines 4-9 and 22-26; Column 10, lines 21-27), receive input indicative that the seated occupant is in the agitated condition (Fig.3), and in response to the manual mode selection, and the agitated condition, output a signal to the emitter or other device to activate the emitter or other device (Column 8, lines 4-9 and 22-26; Column 10, lines 21-27).
Migneco et al. disclose the device of the present invention and the controller and the way the controller is programmed, but does not disclose a seat and seatback which is oscillated by an actuator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the sensing and stimulating vehicle seat assembly of Migneco et al. with a means to electronically control the motion of the seat as taught by Bentley et al. so to provide a means to calm a user or agitate a user to bring the users level of drowsiness or stress to a safe level. Providing an additional means to stimulate the user would make the system even more effective if the emitter or vibrations were not enough stimulation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635